UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JOHN DOE,

                      Petitioner,                20-cv-550 (JGK)

            - against -                          ORDER

CHAD F. WOLF, ET AL.,

                    Respondents.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

         The parties have not yet responded to the Court with

respect to whether any portion of the Memorandum Opinion and

Order dated April 6, 2020 should remain under seal. The Court

notes that it intends to amend the Memorandum Opinion that is

currently filed under seal to reflect that in the penultimate

line, the opinion should say “The petitioner’s petition is

dismissed” instead of “The defendant’s petition is dismissed.”



SO ORDERED.

Dated:      New York, New York
            April 9, 2020
                                    .        /s/ John G. Koeltl
                                               John G. Koeltl
                                                                   .




                                        United States District Judge
